— Levine, J.
Respondent, now age 15, contends on this appeal that Family Court abused its discretion in placing him for 18 months in the custody of the St. Lawrence County Commissioner of Social Services (see, Family Ct Act § 756 [a] [i]) as part of its order adjudicating him a person in need of supervision (hereinafter *976PINS). Respondent’s sole basis for this argument is that this was his first PINS adjudication. However, the record discloses that at the time Family Court placed respondent in the Commissioner’s custody, he was a chronic truant who had failed to improve his attendance record despite a directive to attend school by Family Court at his initial appearance on the petition. Further, respondent failed to modify this behavior following disciplinary measures taken by school authorities and by the Probation Department. The record also contains evidence that respondent’s parents were unable to provide him with adequate supervision and discipline and that two of his older siblings had criminal records. At the time respondent appeared before Family Court, a charge of juvenile delinquency had been filed against him arising out of his alleged possession of a stolen motorbike.
Accordingly, it was the opinion of respondent’s probation officer, as well as that of an examining psychologist, that temporary custody of respondent should be given to the Commissioner with a view to placing him in foster care. Given respondent’s conduct and background, it cannot be said that Family Court abused its discretion here (see, Matter of Lester NN., 76 AD2d 687, 688).
Order affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur.